DETAILED ACTION
	Claims 1, 4-23, 31, and 33-35 are pending. Claims 12 and 14 have been amended, claims 2, 3, 24-30, and 32 were previously canceled, and claims 34 and 35 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974) MPEP 2173.05(c).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-18, 20-22, 31, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,364,392. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to liquid crystalline media comprising compounds of formula I and BF, among others. The patented claims are interpreted in light of the specification which teaches in Example 13 compound CLP-3-T [col 125 lines 40-65] which is a specific example of formula III in claim 1 of ‘392 and equivalent to formula I of instant claims 1 and 31.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 11-13, 17, 20-22, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Plach et al. (DE4035509). Translation previously provided.
Plach et al. teaches a liquid crystalline medium comprising a compound of formula I [EN page 1] such as the following compound in reaction mixture 1:

    PNG
    media_image1.png
    49
    254
    media_image1.png
    Greyscale
 [DE page 16] which is equivalent to formula I of instant claim 1 when R1 is a straight-chain alkyl radical having 5 C atoms and X1 is CF3 and considered a homologous compound to instant claim 31 when R1 is propyl. Case law holds that homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 195 USPQ 426 (CCPA 1977). In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the In re Dillon 16 USPQ2d 1897 (Fed. Circ. 1991). See MPEP § 2144. Additionally, Plach et al. teaches the above compound is a specific example of formula (I) which is the following:

    PNG
    media_image2.png
    112
    328
    media_image2.png
    Greyscale
[DE page 2] wherein n is 1 to 12 [EN page 3] which includes 3 and therefore encompassing of the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the claimed compound having 3 carbon atoms instead of 5 as shown because it is a homologue of the reference compound and considered an equivalent end group in the general formula. Plach et al. also teaches the liquid crystalline medium the media according to the invention preferably contain from 1 to 40% of compounds according to the invention [EN page 9] (claim 17). Plach et al. further teaches the liquid-crystalline media preferably contain as further constituents 2 to 40 components such as a compound of the following formula (2) [EN page 7]:

    PNG
    media_image3.png
    52
    237
    media_image3.png
    Greyscale
 [DE page 9] wherein a smaller subgroup is called group A and the connections are denoted by the subformulae 1a, 2a, 3a, 4a and 5a. In most of these compounds R’ and R” are different from one another, one of these radicals being usually alkyl, alkenyl, alkoxy or alkoxyalkyl, specifically R’ can be alkyl having up to 6 carbon atoms and R” can be alkoxy having up to 6 carbon atoms [EN page 8], L is Cyc-

    PNG
    media_image4.png
    135
    398
    media_image4.png
    Greyscale
[DE page 11] when L1 and L2 are F. This is equivalent to formula Y-2 of instant claims 1 and 15 when R2A is an alkyl having 1-6 C atoms, q is 1, Z2 is a single bond, Z2’ is –COO-, L1 and L2 are F, and (O)CvH2v+1 denotes CvH2v+1 when v is 1 to 6. Plach et al. also teaches compounds of formula (I) are stable LC or mesogenic compounds and have relatively low viscosity and high dielectric anisotropy and form stable LC media with a wide mesophase range, favourable optical and dielectric anisotropy, and very good low temperature properties [EN abstract]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the instantly claimed medium through routine experimentation based on the entire disclosure of Plach et al. in order to achieve optimal liquid crystalline properties desired therein. The liquid-crystalline medium of Plach is a mixture. Therefore, the process for the preparation of a liquid crystalline medium comprising mixing the above compounds is taught (claim 20).
	With regard to claims 1, 4, 5, and 13, Plach et al. teaches the liquid-crystalline media preferably contain as further constituents 2 to 40 components such as a compound of the following formula (1) [EN page 7]:

    PNG
    media_image5.png
    50
    169
    media_image5.png
    Greyscale
 [DE page 9] wherein a smaller subgroup is called group A and the connections are denoted by the subformulae 1a, 2a, 3a, 4a and 5a. In most of these 
	With regard to claims 6 and 7, Plach et al. teaches the liquid-crystalline media preferably contain as further constituents 2 to 40 components such as a compound of the following formula (1) [EN page 7]:

    PNG
    media_image5.png
    50
    169
    media_image5.png
    Greyscale
 [DE page 9] wherein in a different group B, the lower subgroup of the compounds of the formulas 1, 2, 3, 4 and 5 is selected from the group consisting of F, Cl, -NCS, -CF3, -OCHF2 or –OCF3, specifically R’ can be alkyl having up to 6 carbon atoms, R” can be F [EN page 8], and L is Cyc, and E is Phe-Phe where the second Phe is fluorine-substituted [EN page 7] such as the following formula BCH-nF·F·F:

    PNG
    media_image6.png
    103
    252
    media_image6.png
    Greyscale
[DE page 15] which is equivalent to formula V of instant claim 6, specifically formula Va of instant claim 7 when R0 is an alkyl radical having 1 to 6 C atoms and X0 is F. Plach et al. also teaches all these substances (i.e. formulas 1 to 5) are obtainable by methods known from the literature or analogously thereto [EN page 8]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the instantly claimed medium through routine experimentation based on the entire disclosure of Plach.
	With regard to claims 6 and 8, Plach et al. teaches the liquid-crystalline media preferably contain as further constituents 2 to 40 components such as a compound of the following formula (1) [EN page 7]:

    PNG
    media_image5.png
    50
    169
    media_image5.png
    Greyscale
 [DE page 9] wherein in a different group B, the lower subgroup of the compounds of the formulas 1, 2, 3, 4 and 5 is selected from the group consisting of F, Cl, -NCS, -CF3, -OCHF2 or –OCF3, specifically R’ can be alkyl having up to 6 carbon atoms, R” can be F [EN page 8], and L is Phe, and E is Phe-Phe where the second and third Phe are fluorine-substituted [EN page 7] which is equivalent to formula VI of instant claim 6, specifically formula VI-1b of instant claim 7 when R0 is an alkyl radical having 1 to 6 C atoms and X0 is F. Plach et al. also teaches all these substances (i.e. formulas 1 to 5) are obtainable by methods known from the literature or analogously thereto [EN page 8]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain 
	With regard to claim 11, Plach et al. teaches the liquid-crystalline media preferably contain as further constituents 2 to 40 components such as a compound of the following formula (1) [EN page 7]:

    PNG
    media_image5.png
    50
    169
    media_image5.png
    Greyscale
 [DE page 9] wherein a smaller subgroup is called group A and the connections are denoted by the subformulae 1a, 2a, 3a, 4a and 5a. In most of these compounds R’ and R” are different from one another, one of these radicals being usually alkyl, alkenyl, alkoxy or alkoxyalkyl, specifically R’ can be alkyl having up to 6 carbon atoms, R” can be alkyl having 3 carbon atoms [EN page 8], and L is Phe, and E is Phe-Phe where the first Phe is fluorine-substituted [EN page 7] which is equivalent to formula XII of instant claim 11 when R1 is an alkyl having up to 6 C atoms and R2 is an alkoxy having up to 6 C atoms. Plach et al. also teaches all these substances (i.e. formulas 1 to 5) are obtainable by methods known from the literature or analogously thereto [EN page 8]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the instantly claimed medium through routine experimentation based on the entire disclosure of Plach.
	With regard to claims 6, 12, and 35, Plach et al. teaches the liquid-crystalline media preferably contain as further constituents 2 to 40 components such as a compound of the following formula (1) [EN page 7]:

    PNG
    media_image5.png
    50
    169
    media_image5.png
    Greyscale
 [DE page 9] wherein in a different group B, the lower subgroup of the compounds of the formulas 1, 2, 3, 4 and 5 is selected from the group consisting 
	With regard to claims 21 and 22, Plach et al. teaches the above LC media is useful in displays of the twisted cell (TN) type [EN abstract].
	With regard to claim 33, the liquid-crystalline media of Plach et al. is the same as instantly claimed, therefore it is expected to have a rotational viscosity of < 120 mPa·s, absent any evidence to the contrary.
Claims 9, 10, 14, 16, 18, 19, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Plach et al. (DE4035509) and evidenced by Sugimori et al. (JP58198427) as applied to claim 1 above, and further in view of Haensel et al. (U.S. 2013/0207038). English abstract provided for ‘427.
With regard to claims 9, 10, 14, 16, and 34, Plach et al. teaches the above LC media but fails to teach a compound of formula VI-2a to VI-2f, a compound of formula X and/or XI, or a compound of formula BC, CR, PH-1, PH-2, BF or BS.
Haensel et al. teaches a liquid-crystalline medium having a positive dielectric anisotropy comprising one or more compounds of the formula IA and at least one 

    PNG
    media_image7.png
    130
    372
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    123
    367
    media_image8.png
    Greyscale
[0054] wherein RA preferably denotes ethyl, propyl and pentyl and XA most preferably denotes F or OCF3 [0054]. Formula IA-5c is equivalent to formula VI of instant claim 6, specifically formula VI-2d of instant claim 9 when R0 denotes an alkyl radical having 2, 3, or 5 C atoms and X0 denotes F or a polyfluorinated alkoxy radical having 1 C atom. Formula IA-3b is equivalent to formula XI of instant claims 1, 10, and 34 when R0 denotes an alkyl radical having 2, 3, or 5 C atoms, A denotes 
    PNG
    media_image9.png
    56
    81
    media_image9.png
    Greyscale
, Y1, Y2, and Y4 denote F, Y3 denotes H, and X0 denotes F or a polyfluorinated alkoxy radical having 1 C atom. Formula IA-3b is also equivalent to formula D5 of instant claims 1 and 14 when R0 denotes an alkyl radical having 2, 3, or 5 C atoms, Y2 denotes F, and X0 denotes F or a polyfluorinated alkoxy radical having 1 C atom. Haensel et al. further teaches besides the compounds of the formula IA and at least one compound selected from the compounds of the formula IIA, 

    PNG
    media_image10.png
    143
    388
    media_image10.png
    Greyscale
[p 48] wherein n and m each, independently of one another, denote 0 to 12 [p 48] which is equivalent to formula CR of instant claims 1 and 16 when RCR1 and RCR2 denote H or an alkyl radical having 1 to 12 C atoms and c denotes 1. Haensel et al. also teaches the mixtures according to the invention have a very high light efficiency, show very high transmittance, low values for the rotational viscosity γ1 [0029]. Additionally, it is known that alkylcyclohexylcyclohexenylbenzotrifluoromethane compounds such as that of Plach et al. have positive dielectric anisotropy, low viscosity, and a liquid phase over a wide temperature range as evidenced by Sugimori et al. [EN abstracts]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Plach et al. and Haensel et al. and arrive at the instantly claimed media through routine experimentation in order to achieve a very high light efficiency, very high transmittance, and low values for the rotational viscosity γ1 in liquid-crystalline media having positive dielectric anisotropy.
	With regard to claim 18, Haensel et al. teaches the liquid crystal mixtures may optionally comprise additives such as UV stabilizers [0207].
	With regard to claim 19, Haensel et al. teaches polymerizable compounds may furthermore be added to the mixtures [0208].
Response to Arguments
Upon further consideration, the Examiner believes that the Plach reference is obvious by itself over at least instant claim 1 and has therefore changed the rejection as noted above. Since Applicant’s arguments are primarily based on the Plach reference as well as its combinability with Haensel, the Examiner will still consider said arguments, see below.
Applicant's arguments filed February 8, 2021 supplemented by the declaration filed April 9, 2021, have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill in the art would not have been motivated to combine the teachings of the Haensel and Plach references in the manner alleged to support the rejection. Plach teaches compounds with a terminal CF3 group often have a highly smectogenic character and are less suitable for many practical applications. Since the present invention is directed to nematic mixtures and Haensel is directed to LC media useful in shutter glasses, an issue is why would one of ordinary skill in the art desire to combine CF3 compounds of Plach having a highly smectogenic character in the composition of Haensel, when Plach teaches such compounds are less suitable for many practical applications? One of ordinary skill in the art looking to further improve the media disclosed in Haensel would never consider the compounds of Plach because Plach does not teach compounds having the desired characteristics, like a nematic phase. Furthermore, the uses of Haensel and Plach are distinct. Haensel teaches use of its compositions in shutter glasses and 3D applications, TN-type displays having an active matrix while Plach teaches the use in twisted cells and guest host displays with dynamic scattering. 

    PNG
    media_image1.png
    49
    254
    media_image1.png
    Greyscale
 [DE page 16] which is equivalent to formula I of instant claim 1. Additionally, both Plach and Haensel teach the use of the liquid crystalline media in twisted cell aka TN-type displays. Therefore, the uses are not distinct as Applicant argues.
Applicant also argues despite the extremely broad range of possible compounds Haensel teaches for its LC media, not any one of its compounds includes any of Applicant’s formula I. Not only does Haensel not suggest using compounds of Applicants’ formula I, it suggests to the contrary because Haensel painstakingly defines in extreme scope the possible additional components to use in its LC media.\
The Examiner agrees that Haensel does not teach a compound of Applicant’s formula I. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the previous rejection was based on in view of Plach. Plach teaches Applicant’s formula I and the desirable characteristics which would motivate one of ordinary skill in the art to modify the teachings of Haensel. Additionally, Haensel teaches the mixtures can comprise one or more further components for the purposes of optimisation of various properties [0185]. Therefore, one of ordinary skill in the art would easily ascertain that additional compounds such as those of Plach could be used and arrive at the instantly claimed LC media.
Applicant further argues Plach does not disclose, and is not alleged to disclose, any liquid crystalline medium which combines its compounds with a compound of any of Applicant’s formulae II, III, X, XI, D1-D5, Y-1 to Y-4, BC, CR, Ph1-, PH-2, BF or BS. Plach also does not teach or suggest the use of its new compounds in LC media for shutter glasses and 3D applications, such as taught by Haensel. There is nothing in the teachings of either reference to suggest why it would be desired to use a specific compound meeting Applicant’s formula I chosen within the generic teachings of Plach to include in the Haensel LC media.
The Examiner acknowledges that Plach does not teach a specific example comprising Applicant’s formula I together with any of the other claimed formulae, otherwise the rejection would have been anticipatory. However, the previous and current rejections are based on obviousness and therefore are not required to provide a specific example of the claimed embodiments. Second, Plach provides in Table A [DE pages 11-15] compounds which may be suitable in combination with the inventive compounds of formula I. Some of these recited compounds are equivalent to those instantly claimed and would be obvious to one of ordinary skill in the art to combine 
Applicant also argues the media taught by Plach is obviously a relatively old technology in the LC filed. For example, the mixtures it teaches for guest hose mode applications are used in old calculators produced more than 25 years ago. Haensel teaches distinct LC mixtures for shutter glasses and 3D effects which are a completely different technology compared to the LC mixtures disclosed in Plach. Different technologies require different mixture concepts. Haensel does not teach any mixture concepts which contain a compound with a terminal CF3 group.
The Examiner would like to note that claim 1 is directed to a liquid-crystalline medium and not to a device such as shutter glasses and/or 3D effects. Therefore, the uses of Plach’s and Haensel’s media does not matter when dealing with a composition. Nevertheless, both Plach and Haensel teach the use of their LC media in twisted cells. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plach and Haensel because they are both suitable for use in twisted cells. In response to applicant's argument based upon the age of the reference(s), contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 
Applicant further argues that an argument is made in the Office action that Plach discloses homologues of the compounds of Applicants’ formula I. But the homologue arguments provide no basis why a homologue of a Plach compound should be used in the Haensel LC media. It is also alleged that Plach’s broad teachings about the general properties of its compounds in its abstract would motivate one to use such compounds in the Haensel LC media. Applicants respectfully disagree. There is nothing on the record to suggest that the properties taught by Plach’s compounds would be useful for the purpose of shutter glasses and 3D effects required by Haensel.
The Examiner respectfully disagrees. As noted above, the previous Office Action indicated on pages 6-7 beneficial properties of Plach’s inventive formula I as well as desirable properties of Haensel’s inventive LC media with overlapping benefits. Specifically, low viscosity and high dielectric anisotropy would provide one of ordinary skill in the art the motivation to combine the teachings of Plach and Haensel and arrive at the instant claims with a reasonable expectation of success. Furthermore, both Plach .
The declaration under 37 CFR 1.132 filed April 9, 2021 is insufficient to overcome the rejection of claims 1, 4-22, 31, and 33-35 based upon the 103 rejection over Haensel in view of Plach as set forth in the last Office action because: it is not commensurate in scope with the claims. The arguments relied on in the declaration are primarily based on the mesophases of the prior art and the instant claims as well as the use of LC media in different technologies. The Examiner notes that none of the instant claims recite/require a mesophase let alone a nematic one as argued. Nevertheless, Plach teaches in Example A [DE page 18] a liquid crystalline medium comprising compounds of the invention having a nematic phase. Therefore, one of ordinary skill in the art would have a reasonable expectation that all compounds of Plach’s invention when used in a liquid crystalline medium would have a nematic phase such as 
    PNG
    media_image1.png
    49
    254
    media_image1.png
    Greyscale
 [DE page 16] which is equivalent to formula I of instant claim 1. Additionally, only claim 23 is directed to shutter glasses and 3D effects, claims 1, 4-20, 31, and 33-35 are directed to a liquid-crystalline medium. Therefore, the suitability of Plach’s compounds in such devices is not required for said claims. Furthermore, both Plach and Haensel teach the use of their LC media in twisted cells. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plach and Haensel with a reasonable expectation of success because they .
The declaration under 37 CFR 1.132 filed April 9, 2021 is sufficient to overcome the rejection of claim 23 based upon the 103 rejection over Plach in view of Haensel.
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s arguments along with the declaration are persuasive to overcome the closest prior art Plach which fails to teach or provide motivation to use a liquid crystalline medium comprising a compound of formula I and others in shutter spectacles having 3D effects, LC lenses or positive VA displays. Plach only teaches the use in twisted cell, guest host, deformation aligned phase, and/or dynamic scattering type displays.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 10,774,263, U.S. 10,774,061, and U.S. 10,738,243 qualify for non-statutory double patenting over at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722